12-1673
     Zhang v. Holder
                                                                                      BIA
                                                                              A099 934 675


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                  SUMMARY ORDER
 RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
 ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
 PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
 DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
 ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
 ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 1st day of August, two thousand fourteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            DENNY CHIN,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   FA CHANG ZHANG,
14            Petitioner,
15
16                     v.                                       12-1673
17                                                              NAC
18   ERIC H. HOLDER, JR., UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                Scott E. Bratton, Margaret Wong &
24                                  Associates, Cleveland, OH.
25
26   FOR RESPONDENT:                Stuart F. Delery, Assistant Attorney
27                                  General; Leslie Mckay, Assistant
28                                  Director; Margot L. Carter, Trial
29                                  Attorney, Office of Immigration
30                                  Litigation, United States Department
31                                  of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Fa Chang Zhang, a native and citizen of the

 6   People’s Republic of China, seeks review of the April 10,

 7   2012, decision of the BIA denying his motion to reopen.      In

 8   re Fa Chang Zhang, No. A099 934 675 (B.I.A. Apr. 10, 2012).

 9   We assume the parties’ familiarity with the underlying facts

10   and procedural history in this case.

11       The BIA’s denial of Zhang’s motion to reopen was not an

12   abuse of discretion.     See Kaur v. BIA, 413 F.3d 232, 233 (2d

13   Cir. 2005).   An alien may file one motion to reopen no later

14   than 90 days after the date on which the final

15   administrative decision has been rendered in the proceedings

16   sought to be reopened.    8 U.S.C. § 1229a(c)(7)(C)(i); 8

17   C.F.R. § 1003.2(c)(2).    There is no dispute that Zhang’s

18   2011 motion was untimely and number-barred, as it was his

19   second motion to reopen, and the final administrative

20   decision was issued in 2009.     However, the time and number

21   limitations do not apply to a motion to reopen if it is

22   “based on changed circumstances arising in the country of

23   nationality or in the country to which deportation has been

                                     2
 1   ordered, if such evidence is material and was not available

 2   and could not have been discovered or presented at the

 3   previous hearing.”   8 C.F.R. § 1003.2(c)(3)(ii); see also 8

 4   U.S.C. § 1229a(c)(7)(C)(ii).

 5       As the BIA noted, Zhang’s 2010 conversion to

 6   Christianity reflects a self-induced change in personal

 7   circumstances rather than a change in country conditions,

 8   and therefore does not exempt his motion from the applicable

 9   bars.    See Wei Guang Wang v. BIA, 437 F.3d 270, 273-74 (2d

10   Cir. 2006).

11       The BIA may also deny a motion to reopen when the

12   movant fails to establish his prima facie eligibility for

13   the underlying relief sought.       See INS v. Abudu, 485 U.S.
14   94, 104-05 (1988).   The BIA did not abuse its discretion in

15   concluding that Zhang failed to establish an objectively

16   reasonable fear of future persecution based on his Christian

17   faith because he did not show that anyone in China was aware

18   of his conversion or sought to persecute him because of it.

19   See Hongsheng Leng v. Mukasey, 528 F.3d 135, 138 (2d Cir.

20   2008); Jian Hui Shao v. Mukasey, 546 F.3d 138, 172 (2d Cir.

21   2008).

22

                                     3
 1       Because Zhang’s failure to demonstrate his prima facie

 2   eligibility for relief is dispositive of his motion to

 3   reopen, we do not reach the BIA’s additional finding

 4   concerning changed country conditions.

 5       For the foregoing reasons, the petition for review is

 6   DENIED.   As we have completed our review, any stay of

 7   removal that the Court previously granted in this petition

 8   is VACATED, and any pending motion for a stay of removal in

 9   this petition is DISMISSED as moot. Any pending request for

10   oral argument in this petition is DENIED in accordance with

11   Federal Rule of Appellate Procedure 34(a)(2), and Second

12   Circuit Local Rule 34.1(b).

13                                 FOR THE COURT:
14                                 Catherine O’Hagan Wolfe, Clerk
15
16




                                     4